Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
Status of Claims
Claim 8 has been amended.  
Claims 1-7 and 9-20 have been previously presented.
Claims 1-20 are currently pending in the application and are considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-7 are directed towards a system (i.e., machine), claims 8-14 are directed towards a computer program product (i.e., manufacture), and claims 15-20 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 8, and 15 are substantially similar and recite a judicial exception illustrated by:
	perform a first process flow, given a manufacturer suggested retail price (MSRP) for a vehicle and manufacturer rules, the first process flow producing a plurality of option combinations for the vehicle, wherein the first process flow comprises: 
	receiving input vehicle data, the input vehicle data including at least a vehicle identification number (VIN), trims, a target option MSRP for the vehicle, option codes, invoice data, and the manufacturer rules which include a rule setting a limit of possible option combinations of the vehicle, wherein the invoice data includes the MSRP for the vehicle, wherein the invoice data does not have a manufacturer-set invoice price for the vehicle; 
	sorting the input vehicle data by descending option MSRP values corresponding to the option codes; 
	performing a constraint evaluation which includes: 
		evaluating whether an option selected from the option codes and a current MSRP value are valid; and 
		evaluating which node to add to a tree based at least in part on the manufacturer rules, the tree representing all possible option combinations for the vehicle, each node in the tree representing an option or an option combination for the vehicle; 
	conducting a depth-first-search of the tree, the depth-first-search including: 
		comparing a node in the tree with the target option MSRP for the vehicle; 			determining whether a value associated with the node is greater than the target option MSRP for the vehicle; and
		responsive to the value associated with the node matching the target option MSRP for the vehicle, recording an option combination represented by the node and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety; and 
	generating option invoice prices and invoice prices for the vehicle, the generating including generating an option invoice price and an invoice price for each of the plurality of option combinations of the vehicle; 
	further perform a second process flow based on the option invoice prices and the invoice prices for the vehicle determined in the first process flow, the second process flow producing a predicted invoice price for the vehicle, wherein the second process flow comprises: 
		analyzing the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; 
		based on the analyzing, determining a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; and 
		selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle as the predicted invoice price for the vehicle in lieu of the manufacturer-set invoice price for the vehicle.  
	As such, the judicial exception illustrated by the limitations above comprise functions associated with a first and second process flow.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with a manufacturer suggested retail price (MSRP), a target MSRP, option combinations, option invoice prices, and invoice prices to determine a plurality of option combinations for an MSRP and predict an invoice price for a vehicle. Additionally, the Examiner notes the specification describes calculating a price based on vehicle configuration to attempt to increase the rate of closing a sale by accurately reflecting what is available to connect the consumer with real inventory vehicles by preparing VIN-level offers based on detailed information of each vehicle (trim, invoice, and options) (0004-0006). Additionally, the Examiner notes Applicant acknowledges the limitations describe the use of mathematical relationships and mathematical calculations, on page 19 of Applicant Remarks filed 8/5/20, by stating:
	As described in paragraphs [0193]-[0195] of the specification, as an example, assume that the target option MSRP is $180. The algorithm tries to find all possible option combinations that total $180. Suppose that option A costs $300, option B costs $150, option C costs $30, and option D costs $20. A "constraint" is equal to the sum of all currently selected options, and "relax" is equal to the sum of all remaining options. So, if option A is selected, constraint=$300 and relax=$500 ($300+$150+$30+$20). To minimize the steps required, the algorithm sorts the options by descending price. If constraint>target option MSRP, then the currently selected option combination is not valid. If an option is determined as not valid, the retaining options (as represented by nodes) can be eliminated. In the example described in the specification, the entire left half of the search tree (combinations that include option A) can be ignored.
	
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to fundamental economic principles or practices, marketing or sales activities or behaviors, and commercial interactions in that they are directed to a first process flow producing a plurality of Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a vehicle data system, comprising: a processor; a non-transitory computer memory; and stored instructions translatable by the processor, wherein the stored instructions when translated by the processor [perform functions]; a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor, wherein the instructions when translated by the at least one processor [perform functions], and [receiving data from] a plurality of modules internal to the vehicle data system, the plurality of modules including a price adjustment module of the vehicle data system and a refiner module of the vehicle data system, and the vehicle data system having a server machine operating in a network computing environment in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the embodiments are comprised of known processing techniques, programming techniques, computer software, hardware, operating platforms and protocols (0012, 0039), and describes the system and components communicating over a network in general terms, wherein computing devices may be computer systems, personal data assistants, kiosks, dedicated terminals, mobile telephones, smart phones, etc. (0041, 0042, 0085; see generally 0203-0211 describing the system, components, and executable instructions in general terms). Additionally, the specification notes that the solution described is implemented using the concept of constraint programming and branch-and-bound technique, and that constraint programming and the branch-and-bound technique are known to those skilled in the art (0008). Additionally, the specification notes that embodiments of the vehicle data system, “may be implemented utilizing an architecture or infrastructure that facilitates cost reduction, performance, fault tolerance, efficiency and scalability of vehicle data system,” (0088), and that such architecture of a vehicle data system may be implemented as is known in the art (0088). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” 
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 3, 9, 10, and 16 merely further embellish the abstract idea as related to the data being collected and do not add anything beyond the abstract idea. 
Claims 4-6, 11-13, and 17-19 merely further embellish the abstract idea as related to the data being collected and compared/analyzed and do not add anything beyond the abstract idea.
Claims 7, 14, and 20 merely further embellish the abstract idea as related to the data being collected and compared/analyzed. While the additional element of determining a confidence score based on a ratio further embellishes the abstract idea, the Examiner notes that the additional element comprises a generic reference to a mathematical relationship, which is an abstract idea in the form of a mathematical concept. The discussion of the additional elements of the independent claims in relation to the abstract idea applies here, as well. The claims do not add anything beyond the abstract idea.
Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012) (a computer “employed only for its most basic function … does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).
At best, the claims describe mathematical concepts, certain methods of organizing human activity, and mental processes through the use computing components as tools to execute generic computer functions to implement an abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claims 1, 8, and 15 recite: “wherein the invoice data does not have a manufacturer-set invoice price for the vehicle.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The Examiner notes the negative limitation was not in the original claims or original disclosure, and the specification and claims, as originally filed, do not comprise an exemplary embodiment wherein the invoice data does not have a manufacturer-set See MPEP 2173.05(i) Negative Limitations. 
	Additionally regarding basis in the original disclosure for the negative limitation, the Examiner notes the disclosure of Inghelbrecht at paragraph [0056] corresponds to the disclosure of the instant specification at paragraph [0053].
	The Examiner notes Inghelbrecht states (emphasis added):	
	Manufacturers 150 are those entities which actually build the vehicles sold by dealers 130.  In order to guide the pricing of their vehicles, the manufacturers 150 may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price. These fixed prices are set by the manufacturer and may vary slightly by geographic region. (Inghelbrecht 0056)
	The Examiner notes the disclosure of Inghelbrecht corresponds to the disclosure of the instant specification, which states (emphasis added):
	Manufacturers 150 are those entities which actually build the vehicles sold by dealers 130. In order to guide the pricing of their vehicles, manufacturers 150 may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price. These fixed prices are set by the manufacturer and may vary slightly by geographic region. (see instant specification at 0053)
	
	The Examiner notes that Applicant argues, on pages 16-18 of Remarks filed 8/26/21, that the disclosure of Inghelbrecht does not teach or suggest the negative limitation and the negative limitation would not be obvious to one of ordinary skill in the art in view of the disclosure of Inghelbrecht. Applying Applicant’s arguments and logic to the disclosure of the instant specification results in the specification and claims, as originally filed, not providing an adequate written description for the limitations, as claimed.
wherein the invoice data does not have a manufacturer-set invoice price for the vehicle such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2-7 are rejected due to their dependency from claim 1. Claims 9-14 are rejected due to their dependency from claim 8. Claims 16-20 are rejected due to their dependency from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inghelbrecht, U.S. Patent Publication 20100070382, in view of DiLena, U.S. Patent Application Publication 20020143653, and further in view of Geller, US Patent 5844554.
Claims 1, 8, and 15, the claims are substantially similar and will be addressed together below. Substantially similar dependent claims will be addressed together, as indicated. The discussion of prior art to address elements of a limitation may also apply to substantially similar elements of subsequent limitations.
	Regarding claims 1, 8, and 15:
	Inghelbrecht — which is directed to a system and method to generate vehicle data associated with vehicle configurations — discloses: 
	(claim 1) A vehicle data system, comprising: a processor; a non-transitory computer memory; and stored instructions translatable by the processor, wherein the stored instructions, when translated by the processor, 
	(claim 8) A computer program product comprising non-transitory computer readable medium storing instructions translatable by a processor, wherein the instructions when translated by the processor
	(claim 15) A method comprising: [a vehicle data system… the vehicle data system having a server machine operating in a network computing environment,]
	[a system and method utilizing a vehicle data system to obtain and determine pricing data corresponding to a desired vehicle configuration (0007, 0043, claim 15), wherein the system comprises a plurality of memories and a computer readable media, comprising computer instructions, which may be stored as software code components or modules on one or more computer readable media, executable by a processor (0027, 0028-0030, 0045, Fig. 1, claim 15; see also 0045 discussing a vehicle data system comprising a plurality of modules comprising one or more applications and modules to perform at least some of the functionality associated with embodiments of the disclosed invention), a plurality of servers (0092, Fig. 6), and the computer has access to at least one database over the network (0028)]
	(claims 1 and 8) perform a first process flow, given a manufacturer suggested retail price (MSRP) for a vehicle and manufacturer rules, the first process flow producing a plurality of option combinations for the vehicle, 
	(claim 15) determining, by a vehicle data system in a first process flow, given a manufacturer suggested retail price (MSRP) for a vehicle and manufacturer rules, a plurality of option combinations for the vehicle
	The limitations above broadly comprise performing a first process flow producing/determining a plurality of option combinations for a vehicle, given a manufacturer suggested retail price (MSRP) for a vehicle and manufacturer rules.
	Inghelbrecht discloses:
	[A user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration (0007, 0043, claim 15); a user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (0139); Manufacturers are those entities which actually build the vehicles sold by dealers. In order to guide the pricing of their vehicles, the manufacturers may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price (0056; see also Fig. 12A illustrating prices associated with various packages and options available); a corresponding price for each possible vehicle configuration (0043; see also 0072); vehicle configurations and associated prices (0046); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051); price data may correspond to all vehicles of a particular make sold by the dealer, to all vehicles of a particular make and model sold by the dealer, to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051)] The Examiner interprets manufacturer rules as possible option combinations allowed for a vehicle, such as possible option combinations for a make/model of a vehicle (see at least instant specification at 0175, 0176, 0177 discussing determining possible option combinations based on the VIN and manufacturer rules; and see instant specification at 0192 discussing that manufacturer rules limit the number of combinations that have to be checked). The Examiner asserts the disclosure as related to manufacturers providing an MSRP for both vehicles and options for those vehicles to be used as guidelines for the dealer’s cost and price, price data may correspond to all vehicles of a particular make, model and trim, and a user utilizing the vehicle data system to obtain pricing data corresponding to a desired 
NOTE: Regarding, “wherein the first process flow comprises: receiving input vehicle data from a plurality of modules internal to the vehicle data system, the plurality of modules including a price adjustment module of the vehicle data system and a refiner module of the vehicle data system,” the Examiner notes that the specification states that the system may comprise one or more computer systems executing instructions configured to perform at least some of the functionality associated with embodiments of the invention and may comprise one or more applications (instructions embodied on a computer readable media) configured to implement a plurality of modules, and a data store to store vehicle data (0008, 0042, 0045, 0175, 0180-0186, 0198-0208, Fig. 1). Under the broadest reasonable interpretation, and in view of the instant specification, the plurality of modules, including a price adjustment module and a refiner module, cited in the claim limitations are simply system components that execute instructions to perform functions. The modifiers of “price adjustment,” and, “refiner,” are merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over the prior art and are not given patentable weight. Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability. (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). The Examiner asserts that prior art teaching the claimed functions satisfies the breadth of the claim element, regardless of whether or not the label associated with an element configured to execute system functions is recited in the prior art as being the same label as recited in the instant claims. As such, a plurality of modules including a price adjustment module of the vehicle data system and a refiner module of the vehicle data system are addressed by prior art that teaches elements configured to execute the claimed system functions, such as system components, modules and executable instructions, to perform the claimed functions. 
	The Examiner notes that the rationale above applies to subsequent limitations (i.e., subsequent limitations comprising the generator, predictor, refiner module, and price adjustment module) in the independent and dependent claims.
	
	Inghelbrecht discloses:
	wherein the first process flow comprises: receiving input vehicle data from a plurality of modules internal to the vehicle data system, 
	[a system comprising a plurality of modules, including a data gathering module, one or more interface modules, a processing module, and a sales generation collecting data for internal analysis (0055); one or more interface modules may receive information and vehicle data from users or external data sources. This data may be then grouped, analyzed or otherwise processed by vehicle data system 120 to determine desired data 126 or models 128 which are also stored in data store 122 (0044, 0047-0048; see also 0079, 0094, Fig. 1, Fig. 5A, Fig. 5B, claim 15)] As described by Inghelbrecht, collected vehicle data may be stored in a data store. This data may be received by modules in the vehicle data system to be grouped, analyzed or otherwise processed to determine desired data or models.
	the plurality of modules including a price adjustment module of the vehicle data system and a refiner module of the vehicle data system, 
	[a system and method utilizing a vehicle data system to obtain and determine pricing data corresponding to a desired vehicle configuration (0007, 0043, claim 15); enables the accurate presentation of relevant pricing based on similar vehicles (0118); using information associated with the make, model, and trim of a vehicle to determine pricing information (0043, 0051); The vehicle data system 120 can select or generate data using the processing module 196 and may additionally generate upfront pricing information using sales generation module 198 (0048); determining pricing data and adjusted pricing data (0064, 0073; see also 0086, 0111, 0123, 0139, 0140)]
	the input vehicle data including at least a vehicle identification number (VIN), 
	[input data or received data may include VIN numbers (0080, 0112, 0131), receiving vehicle data from manufacturers (0044, Fig. 1); Vehicle data can be sorted at the trim level (for example, using data regarding the vehicle obtained from a VIN decode or another source); enables the accurate presentation of relevant pricing based on similar vehicles (0118)]
	trims, 
	[using information associated with the make, model, and trim of a vehicle to determine pricing information (0043, 0051; see also 0045, 0056, 0060, 0063, 0118, Fig. 1), vehicle data can be sorted at the trim level (for example, using data regarding the vehicle obtained from a VIN decode or another source), which enables the accurate presentation of relevant pricing based on similar vehicles (0118; see also 0108 discussing decoding the VIN)]
	a target option MSRP for the vehicle, option codes, invoice data, and
	[A user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration (0007); a user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (0139; see also Fig. 12A illustrating option “INVOICE” prices and option “STICKER” prices associated with various packages and options available); obtaining option information comprising option codes (0175, 0176; see also 1008 discussing decoding the VIN); using option codes in conjunction with option pricing information (0176); cost models may be determined as a formula based on invoice and MSRP data (0138)]
		[…] a limit of possible option combinations of the vehicle, 
	[Manufacturers are those entities which actually build the vehicles sold by dealers. In order to guide the pricing of their vehicles, the manufacturers may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price (0056; see also Fig. 12A illustrating option “INVOICE” prices and option “STICKER” prices associated with various packages and options available); a corresponding price for each possible vehicle configuration (0043; see also 0072); vehicle configurations and associated prices (0046); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051); price data may correspond to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051)] This teaches or suggests the broadest reasonable interpretation of the limitations, and teaches or suggests the limitation as described by the instant specification, wherein price data may correspond to all vehicles of a particular make sold by the dealer, to all vehicles of a particular make and model sold by the dealer, to all vehicles of a particular make, model and trim sold by the dealer, etc. (see instant specification at 0048), possible option combinations are allowed based on a manufacturer’s rules (see instant specification at 0048), and manufacturer rules limit the number of combinations that have to be checked (see instant specification at 0192).
	wherein the invoice data includes the MSRP for the vehicle, 
	[manufacturers may provide an MSRP for both vehicles and options for those vehicles to be used as guidelines for the dealer’s cost and price (0056; see also Fig. 12A illustrating prices associated with various packages and options available);
	wherein the invoice data does not have a manufacturer-set invoice price for the vehicle; 
	[manufacturers may provide an invoice price...to be used as guidelines for the dealer’s cost and price (0056, 0104; see also Fig. 12A illustrating prices associated with option “INVOICE” prices and option “STICKER” prices associated with various packages and options available); it may be desirable to be able to accurately determine dealer cost associated with historical transactions, as this dealer cost may be important in determining pricing data for a user (0142, Fig. 22); using one set of historical data a set of dealer cost models may be determined as a formula based on invoice and MSRP data and, using a second set of historical data a price ratio regression model may be determined, such that the vehicle data system may be configured to utilize these determined dealer cost models and the price ratio regression model in the calculation of pricing data corresponding to a user specified vehicle configuration (0138; see also 0109, 0116, 0120, 0127, 0139, 0140, 0146-0149, 0154, 0173)] Inghelbrecht teaches or suggests that manufacturers may or may not provide an invoice price to be used a guideline for the dealer’s cost and price, and teaches determining dealer cost (i.e., invoice cost) based on dealer cost models based on historical transaction data associated with vehicle configuration data (i.e., not based on a manufacturer-set invoice price for the vehicle), as this dealer cost may be important in determining pricing data for a user.
	sorting the input vehicle data 
	[sorting vehicle data at the trim level to enable the accurate presentation of relevant pricing based on similar vehicles (0118); the data may be then grouped, analyzed or otherwise processed by vehicle data system to determine desired data (0048)]
	by descending option MSRP values corresponding to the option codes; 
	[the data may be then grouped, analyzed or otherwise processed by vehicle data system to determine desired data (0048); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051, Fig. 10A, Fig. 10B, Fig. 12A); price data may correspond to all vehicles of a particular make sold by the dealer, to all vehicles of a particular make and model sold by the dealer, to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051)]  Additionally, Inghelbrecht provides the example of a reverse auction, wherein a priority scheme may result in a lower price may having a higher priority for placement and presentation (0135), and provides a graphical illustration of sorting option prices by descending option “INVOICE” values and descending option “STICKER” values (see Fig. 12A). The Examiner interprets the option “STICKER” value as the option MSRP value.
	performing a constraint evaluation which includes: 
NOTE: The Examiner notes the scope of, “performing a constraint evaluation,” is provided by the subsequent limitations which define the scope of the claimed function. Prior art teaching the subsequent limitations which define the scope of the claimed function teaches or suggests the claimed function of, “performing a constraint evaluation.”

	evaluating whether an option selected from the option codes and a current MSRP value are valid; and 
	[Vehicle data can be sorted at the trim level (for example, using data regarding the vehicle obtained from a VIN decode or another source). This enables the accurate presentation of relevant pricing based on similar vehicles within a given time frame (optimizing recency)...The vehicle data system analyzes vehicles at the model...level and runs analytics at an attribute level...to determine if there is a consistency (correlation between attributes and trims) at the attribute level (0118; see also 0107 and 0108 describing the cleansing process comprising decoding a VIN consisting of 17 characters that contain codes to identify the vehicle attributes and associating the VIN and determined vehicle information with a sales transaction); high-level quality checks may be performed...cost information (for example, dealer cost) associated with a historical transaction may be evaluated to determine if it is congruent with other known, or determined, cost values associated with the make, model or trim of the vehicle (0109 see also 0141-0142, 0147-0151, 0176-0177); verifying that the transaction price falls within a certain range of an estimated vehicle MSRP corresponding to the historical transaction (0110); If there is an inconsistency (for example, the cost information deviates from the known or determined values by a certain amount) the cost information may be replaced with a known or determined value (0109)] The Examiner asserts the disclosure teaches or suggests evaluating whether an option selected from the option codes and a current MSRP value are valid.
	evaluating which [option or option combination] to add to a [group of options or option combinations] based at least in part on the manufacturer rules, the [group of options or option combinations] representing [available] option combinations for the vehicle, each [option or option combination] in the [group of options or option combinations] representing an option or an option combination for the vehicle; 
	[Manufacturers are those entities which actually build the vehicles sold by dealers. In order to guide the pricing of their vehicles, the manufacturers may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price (0056; see also Fig. 12A illustrating prices associated with various packages and options available); determining accurate and relevant vehicle pricing information, wherein the vehicle data may comprise values for a set of attributes corresponding to a vehicle configuration (0141; see also 0064, 0086, 0123, 0139-0140, 0154-0157, 0176); sorting vehicle data at the trim level to enable the accurate presentation of relevant pricing based on similar vehicles (0118; see also 0108, 0118 describing the cleansing process comprising decoding a VIN to identify the vehicle attributes); evaluating each possible vehicle configuration (0043; see also 0072); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051, Fig. 10A, Fig. 10B, Fig. 12A)] The Examiner notes Inghelbrecht does not teach the limitations in the context of a tree and associated nodes. Separate prior art will be introduced to address the limitations in the context of a tree, nodes, and child nodes and to address limitations not explicitly taught or suggested by Inghelbrecht.
	NOTE: Regarding the limitations of:
		“conducting a depth-first-search of the tree, the depth-first-search including: 
			comparing a node in the tree with the target option MSRP for the 			vehicle; 
			determining whether a value associated with the node is greater 			than the target option MSRP for the vehicle; and
			responsive to the value associated with the node matching the 			target option MSRP for the vehicle, recording an option combination 			represented by the node and ignoring any child of the node such that the 			depth-first-search returns the plurality of option combinations each of 			which matches the target option MSRP for the vehicle without having to 			search the tree in entirety;”
		The Examiner notes the scope of, “conducting a depth-first-search of the tree,” is 	defined by the subsequent limitations in bold, above. While Inghelbrecht does not 	appear to describe the limitations in the context of a tree, nodes, and child nodes, the 	disclosure of Inghelbrecht as related to the limitations is provided below. Separate 	prior art will be introduced to address the limitations in the context of a tree, 	nodes, and child nodes and to address limitations not explicitly taught or suggested by 	Inghelbrecht.

	Inghelbrecht further discloses:
	conducting a depth-first-search of the [group of options or option combinations], the depth-first-search including: comparing a [option or option combination] in the [group of options or option combinations] with the target option MSRP for the vehicle; determining whether a value associated with the [option or option combination] is greater than the target option MSRP for the vehicle; and		
	[a user may access the vehicle data system through an interface and specify certain parameters, such as a desired vehicle configuration (0048, 0069, 0092); a user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (0069, 0139); A user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration (0007; see also 0008); using option codes in conjunction with option pricing information (0176); utilizing the vehicle data system to obtain pricing data associated with a vehicle configuration (0038; see also Fig. 12A illustrating prices associated with various packages and options available); manufacturers may provide an invoice price and an MSRP for both vehicles and options for those vehicles to be used as guidelines for the dealer’s cost and price (0056); comparing pricing data related to multiple vehicle configurations (0129)] As described by Inghelbrecht, the user may specify a desired vehicle configuration (i.e., an option configuration of a desired vehicle), and the user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (i.e., the user may specify a target 
	responsive to the value associated with the [option or option combination] matching the target option MSRP for the vehicle, recording an option combination represented by the [option or option combination] such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle [...]; and 
	[A user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration (0007; see also 0008, 0038); a user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (0069, 0139; see also 0064, 0086, 0123, 0140, 0154-0157); decoding the VIN to identify vehicle configuration options (0108); an optimization process may result in one or more data sets corresponding to a specific vehicle or group or type of vehicles, a trim level or set of attributes of a vehicle (0115); cost models may be determined as a formula based on invoice and MSRP data (0138); a corresponding price for each possible vehicle configuration (0043; see also 0046, 0072); the data may be then grouped, analyzed or otherwise processed by vehicle data system to determine desired data (0048); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051); price data may correspond to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051; see also Fig. 12A illustrating prices associated with various packages and options available)] Applying the disclosure of Inghelbrecht, a user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration; wherein the user may specify certain parameters (i.e., the user may specify a target MSRP), the system may determine a corresponding price for each possible vehicle combination and provide the user with results responsive to the specified parameters to identify a data set comprising a plurality of options or option combinations that match the target MSRP.    
	generating option invoice prices and invoice prices for the vehicle, the generating including generating an option invoice price and an invoice price for each of the plurality of option combinations of the vehicle; 
	[determining accurate and relevant vehicle pricing information, wherein the vehicle data may comprise values for a set of attributes corresponding to a vehicle configuration (0141; see also 0064, 0086, 0104, 0123, 0139-0140, 0154-0157); The invoice price is what the manufacturer charges the dealer for the vehicle (0104); options codes can be used in conjunction with option pricing information to assign an options Invoice price for each factory-installed option. Summing each of the option Invoice prices for the options the Total Options Invoice price can be generated and added to the base Invoice price to generate the transaction Invoice price (0176; see also Fig. 12A illustrating option “INVOICE” prices and option “STICKER” prices associated with various packages and options available); price data may correspond to all vehicles of a particular make sold by the dealer, to all vehicles of to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051)]
NOTE: Regarding the limitations (emphasis added):
	wherein the stored instructions when translated by the processor further perform a second process flow based on the option invoice prices and the invoice prices for the vehicle determined in the first process flow, the second process flow producing a predicted invoice price for the vehicle, wherein the second process flow comprises: 
		analyzing the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; 
		based on the analyzing, determining a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; and 
		selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle as the predicted invoice price for the vehicle in lieu of the manufacturer-set invoice price for the vehicle.  
	The Examiner notes, “the second process flow producing a predicted invoice price for the vehicle,” is interpreted as describing the functional result of the subsequent limitations which define what comprises the second process flow, and, “producing a predicted invoice price for the vehicle,” is addressed by addressing the limitations recited as comprising the second process flow (i.e., selecting the predicted invoice price based on the analyzing describes producing a predicted invoice price for the vehicle).

	Inghelbrecht further discloses:
	wherein the stored instructions when translated by the processor further perform a second process flow based on the option invoice prices and the invoice prices for the vehicle determined in the first process flow, the second process flow producing a predicted invoice price for the vehicle, wherein the second process flow comprises: 	analyzing the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle;
	[using one set of historical data a set of dealer cost models may be determined as a formula based on invoice and MSRP data and, using a second set of historical data a price ratio regression model may be determined, such that the vehicle utilize these determined dealer cost models and the price ratio regression model in the calculation of pricing data corresponding to a user specified vehicle configuration (0138; see also 0109, 0116, 0120, 0127, 0139, 0140, 0146-0149, 0154, 0173); Using the bin corresponding to the specified vehicle, at step 560, steady state pricing for the historical transaction data in the bin may be determined (0151);
	based on the analyzing, determining a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; and
	[Interfaces for determined historic trends or forecasts 478 may also be generated...a historical trend chart may be a line chart enabling a user to view how average transaction prices have changed over a given period of time...the user will also be able to see how prices may change in the future based on algorithmic analysis (0128); weighting transaction data and transaction attributes (0116, 0173); After steady state prices are determined, at step 570 the average dealer cost corresponding to the specified vehicle may be determined using the historical transaction data in the bin (including the adjusted transaction prices corresponding to the historical transactions) and the dealer cost model corresponding to the manufacturer of the specified vehicle (0154, Fig. 20); As dealer incentives are unknown to the consumer generally and may or may not be passed through, historical transaction data can be evaluated to determine passthrough percentages for these dealer incentives based on historical averages and adjusted accordingly (0152)]
	selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle as the predicted invoice price for the vehicle in lieu of the manufacturer-set invoice price for the vehicle.  
	[These interfaces may serve to communicate the determined data in a variety of visual formats, including simplified normal distributions and pricing recommendations based on one or more data sets (0126); Once a dealer cost has been established for the specified vehicle, the dealer cost is added to each bucket along the X-axis of the margin histogram (0171, FIG. 17); The price histogram is then overlaid with the determined "good"/"great" price ranges (which may also scaled by adding the dealer cost) as well as other pricing points of interest such as Dealer Cost, Factory Invoice, and MSRP. This enhanced histogram may be presented to user in a variety of formats (0171; see also 0155 describing adjusting the determined average dealer cost); Recommended prices also become decreasingly accurate as the product, location, and availability of a particular product is defined with greater specificity (0003); a price distribution for a particular data set associated with a specified vehicle configuration can be presented to users as a Gaussian curve 472. Using the normal distribution of transaction data in a given geographic area, the mean and the variance of pricing can be visually depicted to an end user. Visually, the Gaussian curve 472 may be shown to illustrate a normalized distribution of pricing (0126); A histogram 474 may also be created for display to a user. The histogram is a graphical display of tabulated frequencies of the data set or determined data comprising a set of bars, where the height of the bar shows the percentage of frequency, while the width of the bars represents price ranges (0127)] As such, Inghelbrecht describes analyzing prices associated with options and invoice prices using dealer cost models and determining an average dealer cost, weighting transaction data and transaction attributes, adjusting the determined average dealer cost, tabulating frequencies of the data set or determined data, and communicating pricing recommendations and pricing points based on the frequencies and weighted averages to illustrate a normalized distribution of pricing in a variety of visual formats depicting the mean and variance of pricing teaches or suggests producing a predicted invoice price for the vehicle by selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle as the predicted invoice price for the vehicle in lieu of the manufacturer-set invoice price for the vehicle based on analyzing the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle and determining a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle
	Additionally, the Examiner notes disclosure of Inghelbrecht as related to determining a dealer cost for a specified vehicle configuration teaches the limitation exactly as described by the instant specification, wherein vehicle data may be presented as a Gaussian curve to illustrate a normalized distribution or pricing (see instant specification at 0122-0124, 0159, Fig. 7B, Fig. 11A, Fig. 11B), and wherein recommended pricing ranges can then be overlaid on top of the normal curve to capture some of the complexity of the actual curve (see instant specification 0169)]
Inghelbrecht teaches the limitations of, wherein the invoice data does not have a manufacturer-set invoice price for the vehicle. 
	Inghelbrecht further discloses using incentives, adjustments based on historical transaction data, and modeling to determine an invoice price [see disclosure referenced below]: 
	[the data may be grouped, analyzed or otherwise processed by vehicle data system to determine desired data (0048); the visual interface may present pricing information in conjunction with the selected data such that the pricing information for a specified vehicle configuration may be presented in the context of pricing data associated with that specific vehicle configuration (0049); The vehicle data system can select or generate data using the processing module and may additionally generate upfront pricing information using sales generation module (0048); incentives associated with the specified vehicle configuration if any are available; incentives may be vehicle or region specific (0085; see also 0087, 0096, 0102, 0104); Pricing data associated with the specified vehicle configuration may then be determined by the vehicle data system 120 at step 260.  This data may include adjusted transaction prices, mean, median, and probability distributions for pricing data associated with the specified vehicle configuration within certain geographical areas (0086); aggregating and normalizing pricing data (0096)]
	This teaches the limitations as described by the instant specification (see, for example, the instant specification at 0045 citing that vehicle data system can select or generate data using the processing module and may additionally generate upfront pricing information using sales generation module; and see instant specification at least at 0082-0084, 0092, 0098, 0100, 0101, 0107 discussing incentives and adjusting pricing data).
	Additionally, Inghelbrecht teaches determining a price based on VIN data and historical option price data (0174-0177), which is also described in the instant specification which is discussed in the instant specification at least at (see instant specification at 0181-0182, 0198-0199, 0202).
In summary, Inghelbrecht teaches a vehicle data system communicatively coupled to external sources in order to receive vehicle data, such as a VIN, MSRP, and other vehicle data and transaction data associated with vehicle transactions. The system may determine possible combinations that correspond to user-defined attributes, and the user-defined vehicle configuration may generate data corresponding to all vehicles of a particular make, model, and trim. The system determines possible combinations of vehicle options that correspond to the vehicle configuration defined by the user. The MSRP (also referred to as sticker price), may be used as general guidelines for the dealer’s cost and price. In providing a vehicle configuration, the user may define the MSRP (or sticker price) as an attribute of the vehicle configuration, the user may specify a value for the MSRP (or sticker price), the user may specify an option or combination of options, and an option or combination of options may be associated with a sticker price. The user may specify and define certain parameters and associated values. Parameters may be an option or option combination, a vehicle configuration, or a price, such as an invoice price, sticker price, option price, or price for a desired option, option combination, or vehicle configuration, The system evaluates possible options based on the parameters and values specified and defined by the user in order to 
Applying the teachings of Inghelbrecht to the instant limitations, a system comprising a plurality of modules may store historical transaction data and vehicle configuration data in order to determine pricing data based on the vehicle configuration. The system may receive an invoice price and an MSRP for both vehicles and options for those vehicles to be used as guidelines. Price data may correspond to all vehicles of a particular make, model, and trim. Cost models may be determined as a formula based on invoice and MSRP data. The system may provide pricing data corresponding to a desired configuration, wherein option price data may be added to a base MSRP. A user may obtain pricing data corresponding to a desired vehicle configuration. The user may set a desired MSRP. The system may identify data sets comprising vehicle configurations that match the target MSRPP. Vehicle data may be sorted at the trim level, which enables the accurate presentation of relevant pricing. Option price data may be sorted by descending price. Historical transaction data may be analyzed to determine frequencies and averages associated with the data, and the data may be weighted to provide a normalized distribution of pricing. 
While the system may determine a base MSRP for all vehicles of a particular make, model, and trim, Inghelbrecht does not appear to explicitly recite a rule setting a limit associated with option combinations. Additionally, Inghelbrecht does not appear to explicitly recite vehicle data in the form of a tree, node, or child nodes, the tree representing all possible option combinations for the vehicle, and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety.
However, regarding the manufacturer rules which include a rule setting a limit of possible option combinations of the vehicle, while Inghelbrecht does not use the term, “rule,” or the phrase, “a rule setting a limit,” [of possible option combinations], Inghelbrecht discloses: 
[associating upfront prices with a vehicle configuration such that a list of vehicle configurations and associated upfront prices may be associated with a dealer (0051); a single upfront price may correspond to all vehicles of a particular make...all vehicles of a particular make and model...all vehicles of a particular make, model and trim...etc. (0051; see also 0042, 0046, 0129)] The Examiner asserts this teaches the limitation as described by the instant specification, wherein price data may correspond to all vehicles of a particular make sold by the dealer, to all vehicles of a particular make and model sold by the dealer, to all vehicles of a particular make, model and trim sold by the dealer, etc. (see instant specification at 0048; see also instant specification at 0192 noting the manufacturer rule limits the number of combinations that have to be checked), and as described by the instant specification, wherein the manufacturer’s rules simply convey configurations offered by the vehicle manufacturer (see instant specification at 0043, 0048, 0066, 0175, 0176, 0177, 0184, 0190). The Examiner notes the instant specification and claims, as originally filed, do not claim the creation of rules, but simply note that manufacturer rules limit the number of combinations that have to be checked (i.e., option combinations for a vehicle configuration are not based on every option combinations being based on the vehicle manufacturer. For example, a manufacturer rule may be interpreted as a convertible only being available for specific sedan models, but not all sedan models. There would be no reason to provide a predicted price for a make and model of a vehicle based on it being a convertible if that option is not available). This simply limits the time and resources to not determine or provide pricing data for every conceivable option configuration when that option configuration is not available.
	Additionally, the Examiner notes that, while Inghelbrecht, US Patent Application Publication 20100070382, does not share a common inventor with the instant Application, the Assignee of Inghelbrecht is the Applicant of the instant application, and a substantial portion of the disclosure of the instant Application is identical or substantially similar to the disclosure of Inghelbrecht. This supports viewing relevant aspects of the limitations being addressed above which have an identical or substantially similar disclosure as being obvious, in view of the broadest reasonable interpretation, to one of ordinary skill in the art before the effective filing date of the claimed invention.
	In the interest of compact prosecution, the Examiner notes Inghelbrecht is primarily directed to obtaining pricing data for a desired vehicle configuration, and does not appear to explicitly recite vehicle data in the form of a tree, node, or child nodes, does not appear to explicitly recite the tree representing all possible option combinations for the vehicle, and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety. However, DiLena is introduced to more explicitly address the limitations in the context of creating, operating and updating product configurators as related to manufacturer rules which include a rule setting a limit of possible option combinations of the vehicle.
	DiLena – which is directed to enabling configuration information to be effectively utilized in conjunction with other systems or system components – discloses (note while additional portions of limitations are provided for context of the disclosure as related to the claim limitations, the portion in italics is what has not explicitly been addressed or is particularly being addressed):
	NOTE: While additional portions of limitations are provided for context of the disclosure as related to the claim limitations, Inghelbrecht does not appear to explicitly recite vehicle data in the form of a tree, node, or child nodes, does not appear to explicitly recite the tree representing all possible option combinations for the vehicle, and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety.
	DiLena discloses:
	the manufacturer rules which include a rule setting a limit of possible option combinations of the vehicle,
	[Since not all consumer selections might be allowable (e.g. 2 car stereos), a configurator might also include sufficient manufacturing information to check whether the supplier generally allows such a configuration (0007); product offerings may include not only standard products, but also products that a customer can customize to some extent (0005); identifying a solution space corresponding to setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013; see also 0102, 0107; see also claim 5); logic engines for navigating product configuration options (0090); applying the disclosed system and method to options and option configurations associated with vehicles [i.e., cars, trucks] (0007, 0103, 0107, 0115, 0117, 0118, 0120, 0122, Fig. 6, Fig. 7, Fig. 11, Figs. 13-19); receiving product (or service) information from a user corresponding to an actual or potential product purchase... and using the indicator and supply system information to provide product/service options to the user...Such method further enables pricing, purchasing, credit, user status or other pertinent information to be similarly determined and/or system testing or updating to be performed, among other examples (0015)]
	[...] evaluating whether an option selected from the option codes and a current MSRP value are valid; and 
	[identifying a solution space corresponding to the data, setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013; see also 0102, 0107, 0109; and see also 0120-0125, Figs. 13-16 discussing constraint relationships reducing possible choices for vehicle configuration, pricing options, and costs corresponding to user-selected options); If the resulting product configuration is found to be allowable, then the product configurator might further provide features such as displaying pricing (0007); pricing need not be incorporated within a configurator-pair and can instead be accessed from a supplier system or component supplier system concurrently (in substantially real-time) responsive to user selection of configuration options (0092)] 
node to add to a tree based at least in part on the manufacturer rules, the tree representing all possible option combinations for the vehicle, each node in the tree representing an option or an option combination for the vehicle; 
	[Since not all consumer selections might be allowable (e.g. 2 car stereos), a configurator might also include sufficient manufacturing information to check whether the supplier generally allows such a configuration (0007); enabling rules to be specified that define dependencies between product options or combinations of product options (0109, claim 1); logic engines for navigating product configuration options (0090); identifying a solution space corresponding to the data, setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013; see also 0102, 0107); the data organization is a tree structure (claim 7); generic nodes that can be associated with all allowable option solutions (0102); applying the disclosed system and method to options and option configurations associated with vehicles [i.e., cars, trucks] (0007, 0103, 0107, 0115, 0117, 0118, 0120, 0122, Fig. 6, Fig. 7, Fig. 11, Figs. 13-19)]
	conducting a depth-first-search of the tree, the depth-first-search including: comparing a node in the tree with the target option MSRP for the vehicle; 
	[Customer users can further be allowed access to configuration systems 201 for product configuration  (0058); receiving product (or service) information from a user corresponding to an actual or potential product purchase... and using the indicator and supply system information to provide product/service options to the user...Such method further enables pricing, purchasing, credit, user status or other pertinent information to be similarly determined and/or system testing or updating to be performed, among a "feature classification" product hierarchy (hereinafter "FCPH") that utilizes a nested tree architecture... facilitate product configuration generally...CoreComponent 601 can be considered a root object (0101; see also 0080, 0114, 0117, 0130); Since not all consumer selections might be allowable (e.g. 2 car stereos), a configurator might also include sufficient manufacturing information to check whether the supplier generally allows such a configuration…If the resulting product configuration is found to be allowable, then the product configurator might further provide features such as displaying pricing, printing or storing the configuration, or perhaps generating a purchase order (0007; see also 0102); configuration groupings or " rule expressions" for defining required/prohibited option configurations in conjunction with both individual and package options. Moreover, the FCPH provides for defining a solution space in which "product components" form generic nodes that can be associated with all allowable option solutions (0102); enabling rules to be specified that define dependencies between product options or combinations of product options. Selecting an option for a ProductClass can result in the inclusion or exclusion of the availability of options related through a CharacteristicValue Inclusion specification (0109)]
	determining whether a value associated with the node is greater than the target option MSRP for the vehicle; and responsive to the value associated with the node matching the target option MSRP for the vehicle, recording an option combination represented by the node and ignoring any child of the node such that the depth-first-without having to search the tree in entirety; and 
	[identifying a solution space corresponding to the data, setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013; see also 0102, 0107, 0109; and see also 0120-0125, Figs. 13-16 discussing constraint relationships reducing possible choices for vehicle configuration, pricing options, and costs corresponding to user-selected options); the data organization is a tree structure (claim 7); generic nodes that can be associated with all allowable option solutions (0102); applying the disclosed system and method to options and option configurations associated with vehicles [i.e., cars, trucks] (0007, 0103, 0107, 0115, 0117, 0118, 0120, 0122, Fig. 6, Fig. 7, Fig. 11, Figs. 13-19); enabling rules to be specified that define dependencies between product options or combinations of product options (0109)]
	The Examiner notes the disclosure above is particularly directed to the limitations with respect to ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety, based on constraint relationships.
	DiLena further discloses:
	[pricing need not be incorporated within a configurator-pair and can instead be accessed from a supplier system or component supplier system concurrently (in substantially real-time) responsive to user selection of configuration options (0092); receiving product (or service) information from a user corresponding to an actual or potential product purchase…provide product/service options to the constraints in accordance therewith can further be determined and supplied to the user. Such method further enables pricing, purchasing, credit, user status or other pertinent information to be similarly determined and/or system testing or updating to be performed, among other examples (0015); enabling rules to be specified that define dependencies between product options or combinations of product options (0109)] While the Examiner asserts pricing may be utilized as a constraint relationship reducing possible choices for vehicle configuration, which would result in ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety, the Examiner notes DiLena does not appear to explicitly recite ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety based on a target price.
	As such, DiLena teaches the limitations as directed to: allowable vehicle configuration data in the form of a tree comprising nodes associated with allowable vehicle configuration data; specifying rules for evaluating constraint relationships; product configuration wherein a customer can customize a product to some extent; identifying a solution space and allowable configurations; enabling rules associated with options; determining option constraints; rules resulting in the inclusion or exclusion of options; and generating pricing data associated with configuration information. DiLena specifically references applying the disclosed system and method to options and option configurations associated with vehicles to provide a flexible and effective manner in which to facilitate automatic and user-assisted creation of pricing information for allowable product configurations.	
Inghelbrecht teaches a system and method for generating vehicle data associated with vehicle configurations. DiLena teaches enabling configuration information to be effectively utilized in conjunction with other systems or system components.
	The difference between Inghelbrecht and DiLena is that Inghelbrecht does not appear to explicitly recite vehicle data in the form of a tree, node, or child nodes, does not appear to explicitly recite the tree representing all possible option combinations for the vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for enabling configuration information to be effectively utilized in conjunction with other systems or system components (as taught by DiLena) with the system and method for generating vehicle data associated with vehicle configurations (as taught by Inghelbrecht) in order to enable creating, effectively utilizing and reliably updating more capable and efficient product configurators (DiLena 0012), provide for configurator and other interfaces useable, to varying ends, by customers, employees, suppliers etc. (DiLena 0012), and to receive product (or service) information from a user corresponding to an actual or potential product purchase and provide product/service options to the user (DiLena 0015).
	Regarding, “responsive to the value associated with the node matching the target option MSRP for the vehicle, recording an option combination represented by the node and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety,” 
	As discussed above, Inghelbrecht discloses:
	[a user-specified vehicle configuration may comprise values for a set of attributes of a desired vehicle, such as MSRP, invoice price, or other attribute data (0069, 0139; see also 0064, 0086, 0123, 0140, 0154-0157); Vehicle data can be sorted at the trim level (for example, using data regarding the vehicle obtained from a VIN decode or another source). This enables the accurate presentation of relevant pricing based on similar vehicles within a given time frame (optimizing recency) (0108, 0118); price data may correspond to all vehicles of a particular make, model and trim sold by the dealer, etc. (0051; see also Fig. 12A illustrating prices associated with various packages and options available); presenting dealer prices in the context of a full overview of what others have recently paid for the specified vehicle configuration or a vehicle similar in one or more attributes to the specified vehicle configuration in the local market and offer the user the opportunity to purchase the desired vehicle or a vehicle with a configuration similar to the desired vehicle (0009, 0038, 0040, 0042, 0065; see also 0078)] 
	Applying the disclosure of Inghelbrecht to the instant limitations, a user may obtain pricing data corresponding to a desired vehicle configuration, and may provide a value for the MSRP (i.e., a target MSRP), and the system may decode the VIN to identify option price data and dealer cost, and provide the user with an opportunity to purchase the desired vehicle, or a vehicle with a configuration similar to the desired vehicle, based on the user-specified MSRP.
Inghelbrecht does not appear to explicitly recite vehicle data in the form of a tree, node, or child nodes, the tree representing all possible option combinations for the vehicle, and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety, the Examiner notes, as discussed above, DiLena teaches the limitations with respect to ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety, based on constraint relationships. 
	The Examiner asserts it would be obvious to apply the disclosure of DiLena of ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety, based on constraint relationships, with the teaching of Inghelbrecht of a user may obtain pricing data corresponding to a desired vehicle configuration, and may provide a value for the MSRP (i.e., a target MSRP), and the system may decode the VIN to identify option price data and dealer cost, and provide the user with an opportunity to purchase the desired vehicle, or a vehicle with a configuration similar to the desired vehicle, based on the user-specified MSRP in order to use the user-specified MSRP as a constraint relationship in order to return a plurality of option combinations each of which matches the target option MSRP for the vehicle while ignoring any child of the node and returning a plurality of option combinations without having to search the tree in entirety in order to provide the user with an opportunity to purchase the desired vehicle, or a vehicle with a configuration similar to the desired vehicle, based on the user-specified MSRP.
Geller to more explicitly address the limitations, particularly with respect to ignoring any child of the node and returning the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety based on a desired price.
	Geller – which is directed to creating a user interface and handling constraints in a product configurator computer program – discloses (note while additional portions of limitations are provided for context, the portion in italics is what has not explicitly been addressed or is particularly being addressed):
	A vehicle data system [...] producing a plurality of option combinations for the vehicle, 
	[a next-generation product configurator computer program that allows a sales engineering force--who need not also be computer programmers--to create and update a product configurator computer program. It would be desirable to have a configurator program that is easily customizable for a particular organization (i.e., have a custom user interface), and that is easily updated with new data and constraints on product configurations (c2 20-31)]
	performing a constraint evaluation which includes: evaluating whether an option selected from the option codes and a current MSRP value are valid; and evaluating which node to add to a tree based at least in part on the manufacturer rules, the tree representing all possible option combinations for the vehicle, each node in the tree representing an option or an option combination for the vehicle; 
create and update a product configurator computer program. It would be desirable to have a configurator program that is easily customizable for a particular organization (i.e., have a custom user interface), and that is easily updated with new data and constraints on product configurations (c2 20-31); Dependency relationships between parameters forms a tree as shown in FIG. 30 (c36 41-47); One important aspect of a product configurator is the manner in which it handles "constraints". A "constraint" is a limitation of some sort placed upon some aspect of the product being sold (c2 37-47); Complex constraints (e.g., what are valid engines for certain model cars and when they are valid) are also defined for parameters to ensure the accuracy and consistency of the salespersons's selections (c3 31-35); The data requirements will consist of the parameters needed to completely specify the full range of product configurations, plus additional parameters to hold and display lookup information such as features and prices (c18 19-22; see also claim 17)]
	conducting a depth-first-search of the tree, the depth-first-search including: comparing a node in the tree with the target option MSRP for the vehicle; determining whether a value associated with the node is greater than the target option MSRP for the vehicle; and responsive to the value associated with the node matching the target option MSRP for the vehicle, recording an option combination represented by the node and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety; and 
the selected query is associated with the appropriate formula, constraint, or other element that utilizes a query in the present invention. In this manner, a query is associated with various types of control elements that make use of queries, such as constraints that are applied to parameters or that are utilized in formulas (c45 34-40; Formulas specify calculations during parameter entry, such as pricing and default values, and creation of a parts list and descriptive text upon completion of parameter entry. A built-in query tool (based on SQL) enables constraints and formulas to access data easily from existing databases (c3 32-39); Parameters are used in formulas for defining relationships and constraints (c18 36-37); the object-oriented architecture allows the developer to readily assign logical formulas, numeric formulas and other conditions to specific parameters and queries so that relationships between the various parameters, queries, user controls, etc. is facilitated (c31 47-51); a number of constraints can be applied to a given parameter (c47 36-37); FIG. 45 illustrates the process 4500 executed within a compiled configuration program module to evaluate and apply constraints to a parameter, for purposes of determining whether constraints result in a valid or invalid condition for a parameter, as well as determine the values that a parameter can assume and the conditions for applying a constraint to parameter (c47 1-7); any required queries and/or constraints must be applied to selected parameters (c22 8-9); a numerical data entry box 605 labeled "Maximum Budget" that allows entry of a maximum budget data amount of a customer, and a numeric data display box 607 labeled "Price as Configured" for display of the computed price of a configured product. These controls allow a user to input certain information and generally manipulate the configuration across a number of subsidiary screens (c16 19-29); This particular function causes the associated parameter, namely Parameters.Price.MaxBudget (FIG. 22), to assume a valid or invalid state, depending upon the outcome of evaluating the mathematical expression of the formula.In other words, if the value of the parameter MaxBudget equals or exceeds the value of the parameter AsConfigured, the formula will evaluate to a true condition. If the formula evaluates to a false condition, thereby causing the associated parameter MaxBudget assumes an invalid state or condition (c30 50-63); see also describing a customer's price range ("range constraint") implemented during execution of the product configurator program to identify an invalid condition that violates the customer's price range constraint (c2 39-56)] This disclosure teaches a customer setting a price as a constraint. The disclosure below particularly relates to applying the disclosure above as related to a nested dependency tree
	Additionally regarding, “recording an option combination represented by the node and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety;”
	[FIG. 30 illustrates a dependency tree for a graphical illustration of the various parameter objects involved in the relationship of the BodyTotalCost parameter and its various dependencies (c36 27-30); A given parameter is "dependent on" another parameter if the given parameter requires the value of the other parameter to evaluate a condition or set a value, such as a formula or a logical condition. "Dependent on" relationships are shown going up the tree 30 in FIG. 30, Dependency relationships between parameters forms a tree as shown in FIG. 30, in this case having a root of a parameter such as BedLength 3015 which is a dependency of various other parameters down along the branches of the tree. Ultimately, therefore, parameters such as MaxBudgetConstraint 3012 are dependent on a number of subsidiary parameters (c36 54-60); relationships involving "dependencies of" a given parameter should be resolved when the program is compiled so that the value of a given parameter trickles outwardly along the branches of the tree and are computed in a proper order so as to produce the proper results in any parameters that are dependent on the given parameter (c37 30-36); the evaluation of dependencies applies to other parts of the present invention, including construction of parameters, queries, formulas, etc., and sorted hierarchical displays of parameters and queries (c39 49-58)] As described by Geller, as the system moves from the root node to evaluate subsequent nodes and branches in a nested dependency tree, if the system reaches a node where the maximum budget constraint is violated, the system may ignore any child node and not have to search the tree in its entirety since any child node would also violate the maximum budget constraint.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Inghelbrecht teaches a system and method for generating vehicle data associated with vehicle configurations. DiLena teaches enabling configuration information to be effectively utilized in conjunction with other systems or system components. Geller 
	The difference between the combination of Inghelbrecht and DiLena and Geller is that Geller is introduced to more explicitly address the limitations, particularly with respect to ignoring any child of the node and returning the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in entirety based on a desired price.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for creating a user interface and handling constraints in a product configurator computer program (as taught by Geller) and the features for enabling configuration information to be effectively utilized in conjunction with other systems or system components (as taught by DiLena) with the system and method for generating vehicle data associated with vehicle configurations (as taught by Inghelbrecht) in order to provide a next-generation product configurator computer program that is easily customizable for a particular organization (i.e., have a custom user interface), and that is easily updated with new data and constraints on product configurations to allow the product configurator program to be kept updated easily by sales engineers who are not necessarily expert computer programmers (Geller c2 21-35).

	Regarding claims 2, 9, and 16, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 1, 8, and 15.
	Inghelbrecht further discloses: 
further comprising: receiving configuration option price data, the configuration option price data comprising: an option price table, the option price table containing price data relating to configuration options available to the vehicle,
	[obtaining OEM pricing data, such as the invoice price and MSRP (0104); using option codes in conjunction with option pricing information (0176); prices are associated with a particular vehicle or vehicle configuration (0038); utilizing the vehicle data system to obtain pricing data associated with a vehicle configuration (0038; see also Fig. 12A illustrating prices associated with various packages and options available); Options codes can be used in conjunction with option pricing information obtained from a data source to identify a MSRP for each factory-installed option (0175); options codes can be used in conjunction with option pricing information to assign an options Invoice price for each factory-installed option (0176);  Each of the option Invoice prices for the options can be summed to generate the Total Options Invoice price (0176); The system may determine desired pricing data associated with the desired vehicle configuration including a mean price, pricing distributions, price ranges, etc. associated with the desired vehicle configuration (0039)]
	and a configuration option logic […], the option logic […] containing data relating to operation logic.  
[vehicle data may be sorted at the trim level (for example, using data regarding the vehicle obtained from a VIN decode or another source), and the vehicle data system analyzes vehicles at the model level and runs analytics at an attribute level (0118); Options codes can be used in conjunction with option pricing information to identify a MSRP for each factory-installed option (0175); options codes can be used in 
While Inghelbrecht does not explicitly recite configuration option logic, the Examiner asserts that, under the broadest reasonable interpretation, the elements taught by Inghelbrecht directed to decoding a VIN comprising codes associated with vehicle data, determining vehicle attributes based on the VIN, using options codes in conjunction with pricing information to identify a MSRP for each factory-installed option or assign an options invoice price for each factory installed option, analyzing vehicles at the model level and running analytics at an attribute level may be interpreted as configuration option logic.
 	Inghelbrecht does not explicitly recite the option price data in the form of a table or the configuration option logic in the form of a table. Inghelbrecht does not explicitly recite (note the portion in italics is what Inghelbrecht does not explicitly recite),
	receiving configuration option price data, the configuration option price data comprising: 
	an option price table; the option price table containing price data relating to configuration options available to the vehicle, and 
table, the option logic table containing data relating to operation logic.  
	However, Inghelbrecht further discloses:  	
	an option price table; the option price table containing price data relating to configuration options available to the vehicle, and 
	[presenting the user with both the invoice and sticker prices associated with each of the attribute which the user may select (Fig. 12A, wherein Fig. 12A may be interpreted as comprising a table illustrating option price data; see also Figs. 10A, 10B11A, 11B, 12C, 12D, 13B, indicating a Table tab for presenting data in the form of a Table); a model may comprise a table associated with data, wherein the model may comprise a table associated with any variables desired to be utilized (0148)] 
	As such, Inghelbrecht teaches using tables associated with models, variables, and data.
	a configuration option logic table, the option logic table containing data relating to operation logic.  
	As discussed above, Inghelbrecht teaches that during a cleansing process a VIN decode may take place, where a VIN number associated with data may be decoded. Specifically, every vehicle sold must carry a Vehicle Identification Number (VIN), or serial number, to distinguish itself from other vehicles.  The VIN consists of 17 characters that contain codes for the manufacturer, year, vehicle attributes, plant, and a unique identity (0108), and teaches that a vehicle’s attributes (for example, make, model year, make, powertrain, trim, etc.) may be determined based on each vehicles VIN (0108). Inghelbrecht also teaches processing includes, for example, the cleansing 
	Additionally, Inghelbrecht teaches a model may comprise a table associated with data (0148), wherein the model may comprise a table associated with any variables desired to be utilized. As such, Inghelbrecht teaches using tables associated with models, variables, and data.
This teaches the limitation as described by the instant specification, wherein embodiments can predict the trim, invoice, and options based on the fundamental data of option and option logic (0011), wherein the obtained data may be cleansed and used to form and optimize sample sets of the data and group data into data sets (0079, 0089), that during a cleansing process a VIN decode may take place, where a VIN number associated with data may be decoded. Specifically, every vehicle sold must carry a Vehicle Identification Number (VIN), or serial number, to distinguish itself from other vehicles.  The VIN consists of 17 characters that contain codes for the manufacturer, year, vehicle attributes, plant, and a unique identity (0104), and wherein configuration option price data includes vehicle data relating to trim, option codes, MSRP, invoice price, and type filter. Configuration option price data includes price data relating to configuration options, and is essentially an option price table. Configuration option logic data includes vehicle data relating to trim, option codes, operators, and operands. Configuration option logic data includes data relating to operation logic, and is essentially an option logic table (0180), and a VIN decoder algorithm may decode the VIN to determine the possible trims of the vehicle (0181), wherein the configuration option price data and configuration logic data are provided to a build option refiner see also Fig. 12A, wherein Fig. 12A may be interpreted as comprising a table illustrating option price data, wherein the price data may be filtered based on exterior and interior colors, and Figs. 4A, 10A, 10B, 11A, 11B, 12C, 12D, 13B indicating a Table tab for presenting data in the form of a Table).
Additionally, noted in addressing claims 1, 8, and 15, DiLena teaches logic engines for navigating product configuration options (0090).
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 8, and 15 applies here, as well.

	Regarding claims 3 and 10, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 2 and 9.
	Inghelbrecht further discloses: 
	wherein the option price table further includes a type filter.  
	[obtaining almost any type of data desired (0106); vehicle data may comprise the type of sale (new/used) (0110), transaction type (0113), engine type (0114), body type (0118), cab type (0118), transmission type (0139), body type (0150); the user may provide a specified vehicle configuration, wherein the user may define values for a set of attributes of a desired vehicle (0139, 0150); The optimization process may result in one or more data sets corresponding to a specific vehicle or group or type of vehicles, a trim level or set of attributes of a vehicle, and an associated geography filter the vehicle data displayed at a national, regional, or local level (Fig. 4A, Fig. 10A, Fig. 10B, Fig. 11A, Fig. 11B, Fig. 12C, Fig. 12D, Fig. 13B, Fig. 20)]
	This teaches the limitation as described by the instant specification, wherein the system may determine any type of desired data (0061), and that the user may provide a specified vehicle configuration, wherein the user may define values for a set of attributes of a desired vehicle (0135), and wherein the interface allows for a user to filter the vehicle data displayed at a national, regional, or local level (Fig. 4A, Fig. 10A, Fig. 10B, Fig. 11A, Fig. 11B, Fig. 12C, Fig. 12D, Fig. 13B, Fig. 20; see also Fig. 12A, wherein Fig. 12A may be interpreted as comprising a table illustrating option price data, wherein the price data may be filtered based on exterior and interior colors).
			
	Regarding claims 4, 11, and 17, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 1, 8, and 15.
	Inghelbrecht further discloses: 
	wherein the conducting further comprises: responsive to the value associated with the node not being greater than the target option MSRP for the vehicle, recording the option or the option combination for the vehicle represented by the node.  
	[a user may access the vehicle data system through an interface and specify certain parameters, such as a desired vehicle configuration (0048, 0069, 0092); the user may define values for attributes, such as specifying an MSRP (0069, 0139); the vehicle data system can select or generate data using the processing module (0048, see also 0115); decoding the VIN to identify vehicle configuration options (0108); excluding data based on the magnitude associated with related data values (0141); an optimization process may result in one or more data sets corresponding to a specific vehicle or group or type of vehicles, a trim level or set of attributes of a vehicle (0115); cost models may be determined as a formula based on invoice and MSRP data (0138); A user may utilize the vehicle data system to obtain pricing data corresponding to a desired vehicle configuration (0007); a corresponding price for each possible vehicle configuration (0043; see also 0072); associating price data with a vehicle configuration such that a list of vehicle configurations and associated upfront prices (0051); The system may determine desired pricing data associated with the desired vehicle configuration including a mean price, pricing distributions, price ranges, etc. associated with the desired vehicle configuration (0008); the data may be then grouped, analyzed or otherwise processed by vehicle data system to determine desired data (0048); enables the accurate presentation of relevant pricing based on similar vehicles (0118); This data may be then grouped, analyzed or otherwise processed by vehicle data system 120 to determine desired data 126 or models 128 which are also stored in data store 122 (0048); the vehicle data system may cleanse obtained data to maintain the overall quality and accuracy of the data presented to end users. This cleansing process may entail the removal or alteration of certain data based on almost any criteria desired, where these criteria may, in turn, depend on other obtained or determined data or the evaluation of the data to determine if it conforms with known values, falls within certain ranges or is duplicative. When such data is found it may be removed from the data store of the vehicle data system, the values which are incorrect or fall outside a threshold may 
	Additionally, DiLena further discloses:
	wherein the conducting further comprises: responsive to the value associated with the node not being greater than the target option MSRP for the vehicle, 
recording the option or the option combination for the vehicle represented by the node.  
	[Preference engine 434 receives user selections (e.g. via CMUIs 401, which are modifiable in accordance with security/classifications, as already noted) and causes allowable user configuration preferences to be modified in accordance therewith. Preference engine is also configurable (and can present options) (0093); setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013; see also 0102); enabling rules to be specified that define dependencies between product options or combinations of product options (0109, claim 1); logic engines for navigating product configuration options (0090); If the resulting product configuration is found to be allowable, then the product configurator might further provide features such as displaying pricing, printing or storing the configuration (0007)]
	The teachings of Inghelbrecht, DiLena and Geller above teach the limitation as described by the instant specification, wherein the system may record option 
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 8, and 15 applies here, as well.

	Regarding claims 5, 12, and 18, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 1, 8, and 15.
	DiLena further discloses: 
	wherein the rule setting the limit of possible option combinations of the vehicle is one of a plurality of vehicle manufacturer rules relating to option combinations available to the vehicle, and wherein determining option combinations of the vehicle further comprises ignoring option combinations of the vehicle that do not satisfy one or more of the plurality of vehicle manufacturer rules.  
	[since not all consumer selections might be allowable (e.g. 2 car stereos), a configurator might also include sufficient manufacturing information to check whether the supplier generally allows such a configuration (0007); a configuration method embodiment according to the invention includes receiving data corresponding to product or service options, identifying a solution space corresponding to the data, setting rules for evaluating constraint relationships of the data and for navigating the solution space (0013, claim 1); determining options and constraints (0015, 0120); limiting product options (claim 5); and enabling rules to be specified that define dependencies between 
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 8, and 15 applies here, as well.

	Regarding claims 6, 13, and 19, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 1, 8, and 15.
	Inghelbrecht further discloses:
	wherein the most frequent invoice price is selected based on occurrences of the invoice prices in the set of possible option combinations of the vehicle.  
	[A Gaussian curve can then be fit parametrically to the actual price distributions corresponding to the historical transaction data of the bin and the result visually displayed to the user along with the computed price points (0140); The histogram is a graphical display of tabulated frequencies of the data set or determined data comprising a set of bars, where the height of the bar shows the percentage of frequency, while the width of the bars represents price ranges. On the histogram's X-axis, the average price paid, dealer cost, invoice, and sticker price may be displayed to show their relevancy, and relation, to transaction prices (0127)]
	
	Regarding claims 7, 14, and 20, the combination of Inghelbrecht, DiLena and Geller teaches the limitations of claims 1, 8, and 19.
	Inghelbrecht further discloses: 
wherein the second process flow is further configured for determining a prediction confidence score based on a ratio of possible option combinations of the vehicle at the most frequent invoice price relative to a total number of the set of possible option combinations of the vehicle.  
[Data associated with the specified vehicle configuration may be determined using a price ratio model and historical transaction data associated with the specified vehicle configuration (0064; see also 0083); the data may include adjusted transaction prices, mean, median, and probability distributions for pricing data associated with the specified vehicle configuration (0086); A histogram is a graphical display of tabulated frequencies of the data set or determined data comprising a set of bars, where the height of the bar shows the percentage of frequency (0127); The transaction prices associated with the historical transaction data can be adjusted and the dealer cost model and price ratio model applied to determine desired data to present to the user. Specifically, in one embodiment, the user may provide such a specific vehicle configuration to the vehicle data system using an interface provided by the vehicle data system (0139); The specified vehicle configuration may define values for a set of attributes of a desired vehicle, such as an MSRP, invoice price, etc. (0139); An average price and an average cost for the specified vehicle may be computed (0140), and may be used along with the specified vehicle configuration to determine the average price ratio for the specified vehicle by plugging these values into the price ratio regression model and solving (0140); Using this average price ratio and the prices paid (for example, adjusted for incentives) corresponding to the historical transaction data within the specified vehicle's bin, certain price ranges may be computed (for example, based see also 0061, 0066); These visual indicators may be displayed such that a user can easily determine what percentage of consumers paid a certain price or the distribution of prices within a certain range (0061, 0087)]
	Inghelbrecht does not explicitly recite, (note the portion in italics is what Inghelbrecht fails to explicitly recite), wherein the predictor is further configured for determining a prediction confidence score based on a ratio of possible option 
	However, while Inghelbrecht does not explicitly recite a prediction confidence score, Inghelbrecht does teach determining a quality score, using a price ratio model and historical transaction data associated with the specific vehicle configuration, and determining standard deviations, as discussed above.
Additionally, as noted above, Inghelbrecht teaches: 
[the pricing data and upfront pricing information may be determined and presented to the user in a visual manner.  Specifically, in one embodiment, a price curve representing actual transaction data associated with the specified vehicle configuration may be visually displayed to the user, along with visual references indicating one or more price ranges and one or more reference price points.  These visual indicators may be displayed such that a user can easily determine what percentage of consumers paid a certain price or the distribution of prices within certain price ranges (0061); interfaces may comprise a visual presentation of such data using, for example, bar charts, histograms, Gaussian curves with indicators of certain price points, graphs with trend lines indicating historical trends or price forecasts, or any other desired format for the visual presentation of data.  In particular, in one embodiment, the determined data may be fit and displayed as a Gaussian curve representing actual transaction data associated with the specified vehicle configuration, along with visual indicators on, or under, the curve which indicate determined price points or ranges, such as one or more quantifiable prices or one or more reference price points (for example, invoice price, MSRP, dealer cost, market average, dealer cost, internet 
As described by Inghelbrecht, the user may define vehicle attributes such that the percentage of consumers who paid a certain price for a vehicle configuration may be interpreted as: (the # of consumers who paid a certain price for a vehicle configuration / the total # of consumers who bought a vehicle configuration) * 100, and the user may define vehicle attributes such that the distribution of prices within a certain range may be interpreted as: (the most frequent price for a vehicle configuration / the total # of configuration options for a vehicle configuration) * 100, which may be interpreted as a ratio of vehicles sold at a specific price to the total number of possible option combinations.
	As such, Inghelbrecht teaches the limitation as described by the instant specification, wherein, “the pricing data and upfront pricing information may be determined and presented to the user in a visual manner. Specifically, in one embodiment, a price curve representing actual transaction data associated with the specified vehicle configuration may be visually displayed to the user, along with visual references indicating one or more price ranges and one or more reference price points. These visual indicators may be displayed such that a user can easily determine what percentage of consumers paid a certain price or the distribution of prices within certain price ranges,” (see instant specification at 0058), “interfaces may comprise a visual presentation of such data using, for example, bar charts, histograms, Gaussian curves etc.). The user may also be presented with data pertaining to any incentive data utilized to determine the pricing data. Thus, using such an interface a user can easily determine certain price points, what percentage of consumers paid a certain price or the distribution of prices within certain ranges,” (0084), and the prediction confidence score is calculated based on the ratio of entries at the selected invoice to the total number of entries (0201), or the # of entries at a selected entry / the total # of entries (0201).	
Response to Arguments
Applicant’s arguments on pages 10-18, filed on 8/26/21 have been fully considered but they are not persuasive. Applicant notes, on page 9, that claims 11, 8, and 15 have been amended. Applicant argues that pending claims 1-20 recite patent-eligible subject matter not reached by the art of record and are therefore allowable. The 
Specifically, Applicant makes the following arguments:
Claim Objections
Applicant notes, on page 10, that claim 8 stands as objected to because of an informality, and notes claim 8 has been amended to address the objection. Applicant requests withdrawal of the objection. In view of the amended claim language, the objection of claim 8 is withdrawn.
35 U.S.C. § 101 Rejections
	Applicant notes, on page 10, that claims 1-20 stand rejected under 35 U.S.C. 112(b) for being indefinite. Applicant argues, on pages 10-16, that the rejections should be withdrawn. The Examiner respectfully disagrees. Applicant’s arguments are addressed below:
	Regarding Applicant’s arguments regarding Step 2A, Prong One, on pages 11-13:
	Applicant argues, on page 11, that, “the claims, as recited, are necessarily rooted in computer technology in order to overcome problems arising in the areas to which the claims apply,” references, on pages 11-13, examples described by the specification, argues, on page 13, that, “the steps recited in the claims include a set of restricted rule-based decisions that could not be performed by a human in a practical way,” and argues, on page 13, “Much like the holding in the DDR Holdings case, the claims in the present application are necessarily rooted in computer technology (as outlined above) in order to overcome a problem specifically arising the relevant field (e.g., the problem of see Applicant arguments at page 11). 
	Regarding Applicant’s arguments regarding Step 2A, Prong Two, on pages 13-16:
	Applicant argues, on pages 14-16, that the claim language does not imply that the claimed invention is "comprised of generic components programmed to perform generic functions, the ordered combination of limitations provides an unconventional technological solution that cannot be achieved with general purpose computers and existing processes, the ordered combination of limitations recited in claim 1 necessarily requires that the recited components operate in an unconventional manner to achieve an improvement in computer functionality of the recited vehicle data system. The Examiner respectfully disagrees.
	In arguing, on page 14, that the claim language does not imply that the claimed invention is comprised of generic components programmed to perform generic functions, Applicant argues, “paragraphs [0012] and [0039] of the specification describe possible ways to implement the invention and such implementations do not render the invention itself generic.” The Examiner notes the referenced paragraphs:
	These, and other, aspects of the disclosure and various features and advantageous details thereof are explained more fully with reference to the exemplary, and therefore non-limiting, embodiments illustrated and detailed in 
	The invention and the various features and advantageous details thereof are explained more fully with reference to the non-limiting embodiments that are illustrated in the accompanying drawings and detailed in the following description. Descriptions of well-known starting materials, processing techniques, components and equipment are omitted so as not to unnecessarily obscure the invention in detail. It should be understood, however, that the detailed description and the specific examples, while indicating preferred embodiments of the invention, are given by way of illustration only and not by way of limitation. Various substitutions, modifications, additions and/or rearrangements within the spirit and/or scope of the underlying inventive concept will become apparent to those skilled in the art from this disclosure. For example, though embodiments of the invention have been presented using the example commodity of vehicles, it should be understood that other embodiments may be equally effectively applied to other commodities. (0039)
	
	The Examiner respectfully disagrees with Applicant’s interpretation of paragraphs [0012] and [0039] of the specification describing possible ways to implement the invention, wherein such implementations do not render the invention itself generic.
	As discussed on pages 12-14 of the Office Action dated 5/26/21:
The judicial exception is not integrated into a practical application because the claims recite additional elements of a vehicle data system, comprising: a processor; a non-transitory computer memory; and stored instructions translatable by the processor, wherein the stored instructions when translated by the processor [perform functions]; a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor, wherein the instructions when translated by the at least one processor [perform functions], and [receiving data from] a plurality of modules internal to the vehicle data  in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the embodiments are comprised of known processing techniques, programming techniques, computer software, hardware, operating platforms and protocols (0012, 0039), and describes the system and components communicating over a network in general terms, wherein computing devices may be computer systems, personal data assistants, kiosks, dedicated terminals, mobile telephones, smart phones, etc. (0041, 0042, 0085; see generally 0203-0211 describing the system, components, and executable instructions in general terms). Additionally, the specification notes that the solution described is implemented using the concept of constraint programming and branch-and-bound technique, and that constraint programming and the branch-and-bound technique are known to those skilled in the art (0008). Additionally, the specification notes that embodiments of the vehicle data system, “may be implemented utilizing an architecture or infrastructure that facilitates cost reduction, performance, fault tolerance, efficiency and scalability of vehicle data system,” (0088), and that such architecture of a vehicle data system may be implemented as is known in the art (0088). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea 
	Additionally, regarding Applicant’s arguments that, “the ordered combination of limitations provides an unconventional technological solution that cannot be achieved with general purpose computers and existing processes,” and, “The ordered combination of limitations recited in claim 1 necessarily requires that the recited components operate in an unconventional manner to achieve an improvement in computer functionality of the recited vehicle data system,” the Examiner respectfully disagrees with Applicant’s assertions. The discussion above applies here, as well. The Examiner is unable to identify an unconventional technological solution that cannot be achieved with general purpose computers and existing processes, the Examiner is unable to identify how the recited components operate in an unconventional manner, and the Examiner is unable to identify how the limitations achieve an improvement in computer functionality. As noted above, Applicant’s arguments acknowledge, on page 11, that, while cumbersome or impractical, checking every option combination manually is possible (see Applicant arguments at page 11). 
	Regarding Applicant’s arguments on page 15 (emphasis added):
	In claim 1, the second process flow is then performed based on the option invoice prices and the invoice prices for the vehicle determined in the first process flow and includes "analyzing the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle." Based on the analyzing, the recited vehicle data system then determines a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle." Notice here that the invoice prices are "generated by the first process flow for the plurality of option combinations of the vehicle." The recited "invoice prices" are not provided by or acquired from a manufacturer. 
From here, the recited vehicle data system makes a prediction on what the invoice price for the vehicle would actually be in lieu of the manufacturer-set invoice price for the vehicle by "selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for thereby solving the data sufficiency/availability problem that the input vehicle data "does not have a manufacturer-set invoice price for the vehicle." This is in addition to the technical problems solved (discussed in detail above) relating to the challenges of trying to evaluate all possible option combinations. There is no conventional technological solution that solves these problems. 

	The Examiner notes the disclosure relied upon in the instant specification as related to all of the elements referenced in Applicant’s arguments, above, is included in the disclosure of Inghelbrecht, U.S. Patent Publication 20100070382, as discussed in the previous Office Action (see also rejections under 35 USC 103, above, and the response to arguments associated with 35 USC 103, below).

Regarding Applicant’s arguments on page 15 (emphasis added):
	Without Applicant's disclosure, neither a computer nor a human would perform (or thought to perform) the claim limitations expressly recited in claim 1. Applicant respectfully submits that, unlike the Office's general characterization of the claim limitations quoted above, the claim limitations expressly recited in claim 1 focus on an improvement to the recited vehicle data system and do not focus on economic or other tasks for which a computer is used in its ordinary capacity. Applicant further respectfully submits that improving the way a computer operates is not an abstract idea. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). 

	The Examiner respectfully disagrees. The discussion above applies here, as well. 

Regarding Applicant’s arguments on page 16 (emphasis added):
	Similar to the claims at issue in Enfish, the claims of the instant application are directed to improve the way the recited vehicle data system operates which, as submitted above, produces a practical result when particular input data ("a manufacturer-set invoice price for the vehicle") is not available, as well as produces a practical result by providing novel way of evaluating a very large number of options combinations. Thus, similar to the claims at issue in Enfish, the claims of the instant application, as expressly recited, are not directed to an abstract idea within the meaning of Alice.
	
	The Examiner respectfully disagrees. The discussion above applies here, as well.
	Applicant’s arguments are fully considered, but are not persuasive.

35 U.S.C. § 103 Rejections
	Applicant notes, on page 16, that claims 1-20 stand rejected under 35 U.S.C. § 103 and argues, on pages 16-17, that cited prior art fails to disclose, "wherein the invoice data does not have a manufacturer-set invoice price for the vehicle."
	Regarding the limitation of, "wherein the invoice data does not have a manufacturer-set invoice price for the vehicle."
	Inghelbrecht teaches wherein the invoice data does not have a manufacturer-set invoice price for the vehicle in par 056 where a manufacturer may provide an Invoice price and MSRP.  Because one or the other may be provided, this teaches under a broadest reasonable interpretation, that the invoice data does not have a manufacturer-set invoice price for the vehicle.  The Examiner notes Inghelbrecht states (emphasis added):	
	Manufacturers 150 are those entities which actually build the vehicles sold by dealers 130.  In order to guide the pricing of their vehicles, the manufacturers 150 may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price. These fixed prices are set by the manufacturer and may vary slightly by geographic region. (Inghelbrecht 0056)
	Additionally, the Examiner notes the disclosure of Inghelbrecht corresponds to the disclosure of the instant specification, which states (emphasis added):
	Manufacturers 150 are those entities which actually build the vehicles sold by dealers 130. In order to guide the pricing of their vehicles, manufacturers 150 may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price. These fixed prices are set by the manufacturer and may vary slightly by geographic region. (instant specification at 0053)

wherein the invoice data does not have a manufacturer-set invoice price for the vehicle,” the Examiner notes the negative limitation was not in the original claims or original disclosure. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 2173.05(i) Negative Limitations. Regarding basis in the original disclosure for the negative limitation, as discussed above, the disclosure of Inghelbrecht at paragraph [0056] corresponds to the disclosure of the instant specification at paragraph [0053]. As such, the disclosure of Inghelbrecht provides at least the same support for the negative limitation as the instant specification in that the disclosure expressly or impliedly notes the manufacturer may not provide an invoice price for a vehicle, which indicates that the manufacturer providing an invoice price for a vehicle is optional. Additionally, Inghelbrecht affirmatively shows that the element [the manufacturer providing an invoice price for a vehicle] is not required, and describes methods of determining dealer cost based on determining an invoice price, as discussed below.
	Inghelbrecht states, “it may be desirable to be able to accurately determine dealer cost associated with historical transactions, as this dealer cost may be important in determining pricing data for a user,” (0142). Inghelbrecht describes cleansing historical transaction data and determining a dealer cost using dealer cost models, and states (emphasis added), “Embodiments of methods for the determination of dealer cost for use in this type of cleansing will be described in more detail at a later point with reference to FIG. 22,” (0142; see also Fig. 22, step 940 “DETERMINE INVOICE”). 

    PNG
    media_image1.png
    239
    201
    media_image1.png
    Greyscale

	As described by Inghelbrecht, the embodiments of methods for the determination of dealer cost comprise “DETERMINE INVOICE” (Fig. 22 Step 940). The disclosure of Inghelbrecht at [0142] and Fig. 22 appears identical to the disclosure of the instant specification at [0138] and Fig. 22.
	The Examiner notes exemplary embodiments described by Inghelbrecht include (emphasis added), “[a]s the presence of accurate trim information or option information may be leveraged to determine dealer cost, it may be desired to further refine the historical transaction to determine those historical transactions with accurate trim mapping or identifiable options information (0174), and describes a method for determining an accurate dealer cost by mapping historical transaction data to a particular trim based on the VIN and notes an appropriate modeling approach is to either weight these transactions differently or exclude these potential mismapped transactions from the model-building dataset (0173). The Examiner notes the disclosure of Inghelbrecht at paragraphs 0173-0174] appears identical to the disclosure of the instant specification at [0169-0170] (see instant specification at 0169-0170).
Inghelbrecht describes another method for determining invoice pricing by first determining a base invoice price based on the VIN, then adding pricing for additional options to the base invoice price to form the transaction price, wherein (Transaction Invoice = Base Invoice + Total Options Invoice) (0176). The Examiner asserts, in describing this particular method, the Transaction Invoice may be interpreted as the invoice price, wherein the Transaction Invoice price is based on a price associated with options mapped to the VIN (i.e., a Base Invoice price) and a price associated with additional options (i.e., a Total Options Invoice price). The Examiner notes the disclosure of Inghelbrecht at paragraph [0176] appears identical to the disclosure of the instant specification at [0172] (see instant specification at 0172).
	Additionally, Inghelbrecht teaches determining a price based on VIN data and historical option price data (0174-0177), which is also described in the instant specification which is discussed in the instant specification at least at (see instant specification at 0181-0182, 0198-0199, 0202).
	As such, the Examiner asserts the disclosure of Inghelbrecht provides at least the same support for the negative limitation as the instant Application in that the disclosure expressly or impliedly notes the manufacturer may not provide an invoice price for a vehicle, which indicates that the manufacturer providing an invoice price for a vehicle is optional. Additionally, Inghelbrecht affirmatively shows that the element [the manufacturer providing an invoice price for a vehicle] is not required, and describes methods of determining dealer cost based on determining an invoice price.
	Regarding Applicant’s arguments, on pages 16-17, that (emphasis added):
the claim language explicitly excludes "a manufacturer-set invoice price for the vehicle" and, therefore, patentably distinguishes Inghelbrecht as prior art. 
	In other words, at issue is whether Inghelbrecht actually teaches that the invoice data does not include "a manufacturer-set invoice price for the vehicle" as expressly recited in the claims. In this case, Inghelbrecht does not actually, explicitly teach that the invoice data does not include "a manufacturer-set invoice price for the vehicle" as expressly recited in the claim language. Thus, Inghelbrecht and any combination based on Inghelbrecht do not disclose all the claim elements. Newly cited Geller does not remedy this deficiency of Inghelbrecht.
	
	The Examiner notes, as discussed above, the negative limitation was not in the original claims or original disclosure. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 2173.05(i) Negative Limitations. Regarding basis in the original disclosure for the negative limitation, as discussed above, the disclosure of Inghelbrecht at paragraph [0056] corresponds to the disclosure of the instant specification at paragraph [0053]. As such, the disclosure of Inghelbrecht provides at least the same support for the negative limitation as the instant specification in that the disclosure expressly or impliedly notes the manufacturer may not provide an invoice price for a vehicle, which indicates that the manufacturer providing an invoice price for a vehicle is optional. Additionally, Inghelbrecht affirmatively shows that the element [the manufacturer providing an invoice price for a vehicle] is not required, and describes methods of determining dealer cost based on determining an invoice price, as discussed above.
	Regarding Applicant’s arguments that (emphasis added):
	As argued previously, Inghelbrecht does not provide a solution that starts from basic vehicle data (for example, a VIN and MSRP), and based on all possible option combinations, matches a vehicle's MSRP (e.g., see ¶ [0175]). As recited in the claim language, the possible option combinations are analyzed, leveraging concepts such as constraint programming and branch-and-bound techniques, which avoids searching unnecessary configurations and which directly moves along a search tree to the configurations which match the vehicle's MSRP while conforming to the manufacturer's rules. (e.g., see ¶ [0175]). A technical effect of the claimed invention is that all the option combination space can be exhaustively searched without having to explore each of them specifically. Inghelbrecht does not describe any of these features essential to the claimed invention. Thus, it is incorrect to state that the disclosure of Inghelbrecht provides at least the same basis as the instant Application, as argued on p. 80 of the Office Action.
	
	The Examiner notes claims are reviewed based on the broadest reasonable interpretation, not based on whether they teach an exemplary embodiment described by the specification. 
	Additionally, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). 
	Additionally, the Examiner notes, as discussed above, the disclosure of Inghelbrecht corresponds to the disclosure of the instant specification (see Inghelbrecht at 0056 and see instant specification at 0053) provides at least the same support for the negative limitation as the instant specification in that the disclosure expressly or impliedly notes the manufacturer may not provide an invoice price for a vehicle, which indicates that the manufacturer providing an invoice price for a vehicle is optional. 
	Additionally, Inghelbrecht affirmatively shows that the element [the manufacturer providing an invoice price for a vehicle] is not required, and describes 
	Regarding Applicant’s argument that the combination of Inghelbrecht, DiLena, and Geller at least fails to disclose, “wherein the invoice data does not have a manufacturer-set invoice price for the vehicle,” the Examiner respectfully disagrees, as discussed above
	Applicant’s arguments are fully considered, but are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689